Citation Nr: 0418685	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  96-39 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 14, 1943 to 
September 17, 1943.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The RO in Boston, Massachusetts, currently has 
jurisdiction over this claims folder.

The Board acknowledges that the RO determined that new and 
material evidence has been received, and denied the 
underlying service connection claim on the merits.  Despite 
the determination reached by the RO, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 
05-92.

As an additional matter, it is noted that the veteran had 
requested a personal hearing before the Board in conjunction 
with his appeal, and that such a hearing was scheduled for 
September 1998.  However, he failed to report for this 
hearing.  Accordingly, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed to the extent possible by the cooperation of the 
veteran.

2.  Service connection was denied for an acquired psychiatric 
disorder by a February 1944 rating decision.  The veteran was 
informed of this decision, including his right to appeal, and 
he did not appeal.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The veteran was noted as having psychoneurosis, mild, not 
disabling, on his June 1943 induction examination.

5.  The preponderance of the evidence is against a finding 
that the veteran's pre-existing psychiatric disorder was 
aggravated during his period of active service.


CONCLUSIONS OF LAW

1.  The February 1944 rating decision which denied service 
connection for an acquired psychiatric disorder is final.  
Veterans Regulation No. 2(a), pt. II, par. IIII; Department 
of Veterans Affairs Regulation 1008, effective January 25, 
1936, to December 31, 1957 (38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

3.  Service connection is not warranted for the veteran's 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2003); Wood v. Derwinski, 1 Vet. App. 
190 (1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100  et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, No. 01-944 (June 24, 2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the rating decision which is 
the subject of this appeal was promulgated in August 1995, 
which is clearly prior to November 9, 2000, the date the VCAA 
was enacted; therefore, the AOJ could not have complied with 
the timing requirement, as the statute had not yet been 
enacted.  In Pelegrini the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  Pelegrini, slip. op. at 10-11.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The RO informed the veteran of the enhanced duty to assist 
and notify by virtue of correspondence dated in February 
2004.  Among other things, this correspondence specifically 
addressed the requirements for a grant of service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  The Board further 
notes that the August 1995 rating decision, the July 1996 
Statement of the Case (SOC) and the various Supplemental 
Statements of the Case (SSOCs) provided the veteran with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  In 
pertinent part, the February 2004 SSOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, the Board concludes 
that there is no further duty to notify, and that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.

Regarding the duty to assist, it does not appear that the 
veteran has indicated the existence of any pertinent evidence 
that has not been obtained or requested by the RO.  In fact, 
it should be noted that he did not respond to the RO's 
request in the February 2004 correspondence that he identify 
any such evidence not of record.  Further, as noted above, he 
failed to report for his September 1998 Board hearing.  
Additionally, he failed to report for a March 2004 VA medical 
examination which was scheduled in conjunction with this 
case.  Thus, the Board concludes that the duty to assist has 
been satisfied to the extent possible due to the cooperation 
of the veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not a "one-way street."  If 
the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.).  

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra, and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  However, as detailed in the 
preceding paragraph, the Board has determined that the duty 
to assist has been satisfied to the extent possible due to 
the cooperation of the veteran.  Further, for the reasons 
stated below, the Board concurs with the RO's determination 
that new and material evidence has been received, but that 
service connection is not warranted for the underlying 
disability.  Inasmuch as the RO has already addressed the 
merits of the service connection claim, the veteran is not 
prejudiced by the Board also addressing the merits of this 
case.  See Bernard, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was denied for an acquired 
psychiatric disorder by a February 1944 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

The evidence of record at the time of the February 1944 
rating decision includes the veteran's service medical 
records.  In pertinent part, these records reflect that the 
veteran was noted as having psychoneurosis, mild, not 
disabling, on his June 1943 induction examination.  
Subsequent records from July 1943 reflect that he was 
admitted on July 20, 1943 for psychiatric observation, with 
complaints of various fears for years of high places, closed 
spaces, blood, as well as a strong dislike of military 
routine and complaint of nervousness.  His pre-service 
psychiatric treatment was also summarized.  Among other 
things, it was noted that his treatment began in 1936 with a 
Dr. M, who he saw 4 to 5 times a week for 3 years, then once 
a week.  

On admission, he did not appear depressed and adapted well to 
the closed ward.  He was cooperative and talkative, and 
mingled with the other patients.  On a July 26 report, the 
veteran was noted to be cooperative and friendly, but had a 
decidedly supercilious and condescending manner.  He appeared 
intelligent but resentful of questions at times.  He wept 
easily.  He was oriented, and his insight and judgment were 
fair.  During the course of hospitalization he was noted to 
have made a good ward adjustment, was cooperative, pleasant, 
and mingled with others, and showed no unusual behavior.    

A record dated in August 1943 revealed that it was evident 
the veteran could not be utilized in the military service due 
to mental defect, and could not satisfy the current minimum 
standards for induction into the army.  He was noted to be 
unfit due to psychoneurosis, psychoasthenia, fear of 
altitude, closed spaces, people, blood, and dislike of 
military routine.  Further, it was determined that this 
disability was not incurred in the line of duty, and that it 
was incurred prior to induction.  He was subsequently 
discharged from service due to this disability.

The February 1944 rating decision stated that the existence 
of the veteran's psychoneurosis was noted at the time of his 
examination for enlistment, and that the evidence of record 
failed to disclose increase or aggravation during the short 
period of active duty status.  Consequently, the claim was 
denied.

The evidence added to the record since the February 1944 
rating decision includes statements from the veteran, and 
post-service medical records which cover a period through 
1995, including records which document treatment for 
psychoneurotic symptoms in 1945 and 1946.  

In a July 1995 private medical statement, H.A.C., M.D. 
(hereinafter, "Dr. C') noted that the veteran had been his 
patient since the fall of 1974, and that his current 
condition and past history was consistent with the diagnosis 
of generalized anxiety disorder and agoraphobia.  Further, 
Dr. C noted that the veteran was treated from the age of 12 
by Dr. M, a psychiatrist, until he was inducted into the 
military at age 18, and that it was Dr. M's very insistent 
and incisive advice that the veteran, who at that time had 
completed his therapy and was symptom free, not be inducted 
into the military.  Moreover, it was stated that the veteran 
had informed the admitting physician to the draft board about 
Dr. M's advice, and provided him with Dr. M's telephone 
number and address.  However, Dr. C stated that this advice 
was obviously not followed through upon as the veteran was 
inducted into service.  Thereafter, in the summer of 1943 he 
had a complete mental breakdown and was incapable of engaging 
in military life in any aspect.  Dr. C also stated that the 
veteran had very much wanted to be part of the military scene 
and wanted to serve his country in the military, but was 
entirely dysfunctional as a result of overwhelming panic and 
anxiety.  Moreover, Dr. C intimated that he had reviewed the 
examination reports during service, and provided a summary of 
the veteran's post-service treatment.  

Based on the foregoing, Dr. C stated that the veteran had a 
pre-existing condition which was aggravated by his induction 
into the military.  Dr. C categorically denied the validity 
of the statement made in 1943 by the Board of Medical 
Examiners to the effect that "the disqualifying defect 
existed prior to induction and has not been aggravated by the 
military service, maximum hospital benefit has been 
obtained."  In support of his opinion, Dr. C stated that the 
veteran had been symptom free after nearly 6 years of 
treatment, intensive treatment, by Dr. M; that Dr. M had 
advised the induction examiners that the veteran should not 
be inducted into the military; that the veteran had a 
breakdown during service; and that since service he had had a 
lifelong and consistent picture of the crippling effects of 
an anxiety disorder which was previously treated and in 
remissions.

In his statements, the veteran also indicated that Dr. M had 
advised the military that he should not be admitted into 
military service.  Further, he indicated that he was never 
notified of the February 1944 denial of his claim, and thus 
could not appeal the decision.  Moreover, he contended, in 
essence, that his pre-existing psychiatric disorder was 
aggravated by military service.

Following the issuance of the statement of the case, the 
veteran submitted treatment records dated in 1945 and 1946.  
Records from July 1945 noted that the veteran was discharged 
from service in 1943 due to his psychiatric condition, 
returned home in September 1943 and went to work for his 
father's newspaper for 2 months, but was too nervous.  He 
went back to the Hoosac School (which he had attended prior 
to service), and helped paint some buildings.  He then laid 
around during the summer until September and went back to the 
Hoosac School as an instructor.  In January 1945 he fainted 
from being overtired and was sent to a physician who advised 
him to leave the school for a while.  The veteran refused and 
became more nervous.  In the latter part of May he again saw 
the physician who advised him he was on the verge of a 
nervous breakdown.  However, the veteran stayed at the 
school.  As time went on he became more circumscribed in his 
activities, afraid to associate with people, afraid to eat in 
large restaurants or dining rooms of the school, and afraid 
of physical contacts of all kinds.  In June 1945 it was noted 
that during the last 3 to 4 weeks, his psychoneurotic 
symptoms had been on an upsurge.  It was noted that the 
veteran was spoiled and pampered, had never had to face 
things, had always run away from responsibilities and from 
anything painful, physical or mental, or anything distasteful 
to him.  It was noted that his life had become more and more 
circumscribed, and more and more controlled by various 
phobias and apprehensions.  

In February 2004 the RO initiated a requested for a VA 
examination to be scheduled, for an examiner to review the 
claims file and provide an opinion on whether the veteran's 
preexisting psychiatric disorder was aggravated beyond the 
normal progression of such a disorder.  The RO was advised in 
March 2004 that the veteran failed to report for the 
examination.  A supplemental statement of the case was 
issued, which noted the veteran's failure to report for the 
examination.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  As indicated above, service connection was 
previously denied for an acquired psychiatric disorder 
because this disability pre-existed service and the evidence 
did not show it was aggravated therein.

Here, the additional evidence received in conjunction with 
the veteran's application to reopen includes Dr. C's July 
1995 statement which opines that the veteran's pre-existing 
psychiatric disorder was aggravated by service.  The evidence 
submitted to reopen a claim is presumed to be true for the 
purpose of determining whether new and material evidence has 
been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the 
Board finds that this additional evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, new and material evidence has been received 
pursuant to 38 C.F.R. § 3.156(a).

The adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been received.  
As noted above, the evidence submitted to reopen the claim 
has been presumed to be true without regard to the other 
evidence of record.  In the adjudication that follows, the 
presumption that the evidence is credible and entitled to 
full weight no longer applies.  The Board must determine, as 
a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence, to include his personal contentions that 
his pre-existing psychiatric disorder was aggravated by his 
military service.  See 38 C.F.R. § 3.159(a)(1).

The Board also notes the veteran's contention that he was 
never apprised of the February 1944 rating decision which 
denied his claim.  However, the record reflects that 
notification regarding this decision was sent to the 
veteran's address of record in March 1944.  The Court has 
held that there is a "presumption of regularity" under which 
it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(this presumption of regularity applies to procedures at the 
RO).  Applying this presumption to the instant case, the 
Board must conclude that the veteran was sent the 
notification regarding the February 1944 rating decision.  In 
any event, both the Board and the RO has determined that new 
and material evidence has been received, and that the veteran 
is entitled to have his underlying service connection claim 
adjudicated on the merits.

As mentioned above, the veteran's psychiatric disorder 
clearly pre-existed service as it was noted at the time of 
his induction examination, and was subsequently discharged 
from service within a relatively short period of time due to 
this disability.  The service medical records reflect that it 
was determined at the time of his discharge that the 
psychiatric disorder had not been aggravated by service.  
However, Dr. C has since opined, based upon his treatment of 
the veteran and review of his records, that the disability 
was aggravated by service.

In evaluating the evidence, the Board acknowledges that Dr. C 
has treated the veteran for many years, and indicated that he 
had reviewed the veteran's service medical records.  However, 
it should be noted that, despite Dr. C's and the veteran's 
assertions to the contrary, it does not appear from the 
service medical records, nor the other evidence of record, 
that Dr. M actually advised the military that the veteran 
should not be inducted into service.  Moreover, Dr. C himself 
acknowledged that he first treated the veteran in 1974, 
approximately 21 years after his discharge from the military.  
Thus, Dr. C's notation that the veteran was "symptom free" 
when he was inducted is not based on his personal observation 
of the veteran at that time.  In fact, the mental examination 
at induction did not note "normal" as in other body 
systems, but noted mild psychoneurosis, suggesting some 
symptomatology which was not deemed to be disabling at that 
time.

Additionally, the service records do not fully comport with 
Dr. C's analysis.  Specifically, Dr. C stated that the 
veteran wanted to be part of the military scene and to serve 
his country but was "entirely dysfunctional as a result of 
over[whelming] panic and anxiety."  However, review of the 
service medical records fails to show the veteran ever was 
noted to suffer from overwhelming panic or anxiety.  He 
presented with phobic complaints and a dislike of military 
routine, and was hospitalized.  Other than occasional slight 
anxiety being noted on July 30, 1943, there is no other 
mention of panic or anxiety in his service records.  

Even though the Board does not dispute Dr. C's expertise, it 
finds that the contemporaneous service medical records are 
entitled to more weight in the instant case.  Simply put, the 
clinicians who evaluated the veteran at that time, including 
on his induction examination, had the perspective of 
evaluating the severity of his psychiatric disorder 
contemporaneous with his relatively short period of active 
duty, and apparently obtained a letter from the veteran's 
pre-service psychiatrist.  (See August 9, 1943 progress 
note).  Thus, the Board finds that they had a more concrete 
foundation upon which to determine whether the pre-existing 
psychiatric disorder had undergone a permanent increase in 
severity as a result of active service.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991) (Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.)  As stated above, the service medical records are 
against such finding.

In summary, the evidence of record notes "intensive" 
psychiatric treatment for six years prior to service as per 
Dr. C's statement, a presentation to the hospital in service 
with complaints of nervousness and a dislike for army routine 
after only 22 days of service, and post-service treatment 
records noting that he worked for his old school in several 
capacities after discharge from service until his symptoms 
surged in 1945.  In addition, the RO scheduled the veteran 
for a VA examination to address whether the veteran's 
preexisting disorder was aggravated by service and if so 
whether such aggravation was beyond the normal progression of 
the disorder.  However, the veteran did not report for this 
examination.  The duty to assist is not "always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for an acquired psychiatric disorder, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened.  To this extent 
only, the benefit sought on appeal is allowed.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



